DETAILED ACTION

Status of the Application
	A preliminary amendment was filed on April 20, 2022. Claim 1 was cancelled, while new claims 2-21 were added. Claims 2-21 are pending and currently under consideration for patentability under 37 CFR 1.104.
Priority
	The instant application has a filing date of January 12, 2022. Applicant states that this application is a continuation or divisional application of the prior-filed application (non-provisional application # 13/796,635, filed on March 12, 2013; which claims for the benefit of a prior-filed provisional application # 61/639,067, filed on April 26, 2012). A continuation or divisional application cannot include new matter. Applicant is required to delete the benefit claim or change the relationship (continuation or divisional application) to continuation-in-part because this application contains the following matter not disclosed in the prior-filed application: 
	Claims 2, 9, and 16 recite “provide…to each of a first plurality of consumer devices, an indication of an availability of electronic media, the electronic media having a first expiration date…receive, from a second consumer device, a second acceptance of the electronic media; modify the first content to create second content comprising a display of a second expiration date”, which is subject matter that is was not disclosed or adequately supported by a proper disclosure under 35 U.S.C. 112 (a) or pre-AIA  35 U.S.C. 112, first paragraph in the parent nonprovisional application.
	As a preliminary matter, the claims of the instant application (both claim 1, which was originally filed, and/or claims 2-21, which were added via a preliminary amendment three months after the filing date) utilize new terminology not found in i) the provisional application, ii) the original disclosure of the parent application, iii) any claim iteration or related correspondence of the parent application, or iv) the remaining portions of the disclosure of the instant application. The specification is objected to below as failing to provide proper antecedent basis for this newly claimed subject matter. The confusing use of this new variety of terms has introduced uncertainly in construing the claims in light of the specification, and the meaning of the terms is not clearly ascertainable by reference to the description. The Examiner has attempted to identify correspondence between the claim language and the language in the disclosure for the sake of this analysis. For example, it would appear as if “an indication of an availability of electronic media” may correspond to an impression of a promotion (e.g., per [0024]-[0025] of the specification as originally filed). Relatedly, it would appear as if the claimed “electronic media” may correspond to what is called a promotion in the specification as originally filed  (e.g., per [0024]-[0026]), even though it is unclear how a promotion (which is generally discussed within the specification as an abstract concept, similar to a contract) could/would be referred to as “an electronic media”. If anything, the impression communication itself (not the promotion) may be, in certain embodiments, an “electronic media”. Finally, it would appear as if the claimed “content indicative of the electronic media” may correspond to what is called an “instrument” in the specification as originally filed  (e.g., per [0024]-[0028]).
	
Having attempted to identify correspondence between the claim language and the language in the disclosure, the Examiner cannot find written description support for an embodiment where an “electronic media” (promotion) has a first expiration date when “indications of an availability of the electronic media” (first impressions) are provided, the system provides a first content (first instrument) responsive to a first acceptance of the “electronic media” (the promotion), and then system modifies this first content (the first instrument indicative of the promotion) such that a second content (second instrument) displays a second expiration date, responsive to a second consumer device accepting “the electronic media” (the promotion). The Examiner agrees that upon acceptance/purchase of a promotion, a customer may be provided with an instrument “with the promotion details” (per [00028], which plausibly could include the promotion’s terms, such as expiration date). The Examiner also agrees that the terms associated with a promotion may be modified (e.g., the expiration date may be changed) over time. As such, one customer accepting the promotion at a first date may be issued an instrument having one expiration date and a second customer accepting the promotion at a second date may be issued an instrument having a second/different expiration date. However, the original disclosure never discloses the system modifying a first instrument such that the first date is changed to a second date in order to generate a second instrument. This step is never discussed/implied, nor is it inherent. It would be equally plausible for the system to use instrument templates with blank terms/dates, wherein any dates are filled out upon acceptance/purchase of the promotion. Modifying a template would not, however, amount to modifying a first instrument as claimed. Regardless, the original disclosure fails to provide or suggest any specific details for how the issuance of a second instrument would occur. At most, the original disclosure merely suggests a second instrument would be provided, and that the second instrument may have a second expiration date. As such, the independent claims include new matter not adequately supported in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph by the priority documents. Applicant is therefore required to delete the benefit claim or change the relationship  to continuation-in-part.
Examiner notes that various dependent claims also include new matter, as discussed below in the rejections under 35 U.S.C. § 112 first paragraph below. However, merely changing the priority relationship to continuation-in-part will not address this new matter in these dependent claims because it is new matter with respect to the instant application as well (because the new claims were added after the filing date of the instant application). 

Examiner further notes that the original disclosure fails to support an embodiment wherein the system receives an acceptance of electronic media (the promotion) “having a first expiration date”, and then issues a content (instrument) comprising a second expiration date. The claims do not require, with respect to the independent claims at least, that the “second acceptance of the electronic media” be responsive to the “indications” associated with the  “provide…to each of a first plurality of consumer devices, an indication” step, so this issue is moot. For example, a broadest reasonable interpretation of the claims may be that the second consumer device had received a second indication of an availability of electronic media (e.g., a second set of impressions for the promotion) after the system modified the promotions terms/expiration date, and therefore the “second acceptance of the electronic media” is an acceptance of the promotion with these modified terms/expiration date (not an acceptance of the promotion having the first expiration date).

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
	The information disclosure statements (IDS) submitted on May 18, 2022 have been considered by the examiner.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
The claims of the instant application (both claim 1, which was originally filed, and/or claims 2-21, which were added via a preliminary amendment three months after the filing date) utilize new terminology not found in i) the provisional application, ii) the original disclosure of the parent application, iii) any claim iteration or related correspondence of the parent application, or iv) the remaining portions of the disclosure of the instant application. Specifically, the claims use the term “electronic media”, and related terms “an indication of an availability of electronic media” and “content indicative of the electronic media”. The confusing use of this new variety of terms has introduced uncertainly in construing the claims in light of the specification, and the meaning of the terms is not clearly ascertainable by reference to the description. Per 37 CFR 1.75(d)(1) and MPEP § 608.01(o) “the use of a confusing variety of terms for the same thing should not be permitted” and “the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description”. The Examiner has attempted to identify correspondence between the claim language and the language in the disclosure for the sake of Examination. For example, it would appear as if “an indication of an availability of electronic media” may correspond to an “impression” of a promotion (e.g., per [0024]-[0025] of the specification as originally filed). Relatedly, it would appear as if the claimed “electronic media” may correspond to what is called a “promotion” in the specification as originally filed  (e.g., per [0024]-[0026]). However, it is unclear how a promotion (which is generally discussed within the specification as an abstract concept, similar to a contract) could/would be referred to as “an electronic media”. If anything, an impression communication itself (not the promotion) may be, in certain embodiments, an “electronic media”. This is confusing, and introduced uncertainty in construing the claims. Finally, it would appear as if the claimed “content indicative of the electronic media” may correspond to what is called an “instrument” in the specification as originally filed  (e.g., per [0024]-[0028])..

Rather than amending the specification itself (which may be tedious and risk entry of new matter), the Examiner would recommend amending the claims to utilize terminology following the nomenclature of the specification to prevent the confusion and remove the uncertainty in construing the claims in light of the specification (so that the meaning of the terms in the claims may be ascertainable by reference to the description).

Claim Objections
	Claims 2, 9, and 16 are objected to because of the following informalities: --the-- should be inserted preceding “second content” in the “present, via display at the second consumer device, second content” step. The claims have already indicated that second content has been created, and this omission is believed to be a typo. Appropriate correction is required. 
		Claims 5, 12, and 19 are objected to because of the following informalities: --to-- should be inserted preceding “modifying” in the “receive, prior modifying” step. This omission is believed to be a typo. Appropriate correction is required.


	Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claim(s) 2-21 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 1:
Claim(s) 16-21 is/are drawn to methods (i.e., a process), claim(s) 2-8 is/are drawn to apparatus (i.e., a machine/manufacture), and claim(s) 9-15 is/are drawn to products (i.e., a machine/manufacture). As such, claims 2-21 is/are drawn to one of the statutory categories of invention (Step 1: YES).
 
Step 2A - Prong One:
In prong one of step 2A, the claim(s) is/are analyzed to evaluate whether it/they recite(s) a judicial exception.

Claim 2 (representative of independent claim(s) 9 and 16) recites/describes the following steps; 
“provide…an indication of an availability of…media, the…media having a first expiration date” 
“receive…a first acceptance of the…media”
“provide…first content indicative of the…media, the first content comprising a display of the first expiration date”
“receive… a second acceptance of the…media”
“modify the first content to create second content comprising a display of a second expiration date”
“present…the second content, the second content comprising the display of the second expiration date”

These steps, under its broadest reasonable interpretation, describe or set-forth an advertiser (or entity on behalf of an advertiser) providing promotion impressions, issuing redeemable instruments representing the promotion upon acceptance of the promotion, modifying the promotional terms, and issuing second redeemable instruments representing the promotion’s modified terms upon second acceptances, which amounts to a fundamental economic principle or practice and/or advertising, marketing or sales activities or behaviors. Applicant’s specification supports this view (e.g., paragraphs [0002], [0004], [0035], [0057]-[0058]). These limitations therefore fall within the “certain methods of organizing human activity” subject matter grouping of abstract ideas.

As such, the Examiner concludes that claim 2 recites an abstract idea (Step 2A – Prong One: YES).
Independent claim(s) 9 and 16 recite/describe nearly identical steps (and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis.
Each of the depending claims likewise recite/describe these steps (by incorporation - and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis. Any element(s) recited in a dependent claim that are not specifically identified/addressed by the Examiner under step 2A (prong two) or step 2B of this analysis shall be understood to be an additional part of the abstract idea recited by that particular claim.

Step 2A - Prong Two:
In prong two of step 2A, an evaluation is made whether a claim recites any additional element, or combination of additional elements, that integrate the exception into a practical application of that exception. An “addition element” is an element that is recited in the claim in addition to (beyond) the judicial exception (i.e., an element/limitation that sets forth an abstract idea is not an additional element). The phrase “integration into a practical application” is defined as requiring an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception.

The claim(s) recite the additional elements/limitations of
“an apparatus comprising: a processor including one or more processing devices configured to perform independently or in tandem to execute hard-coded functions or execute software instructions; a user interface; a communication interface; and a memory comprising one or more volatile or non-volatile electronic storage devices storing computer-readable instructions configured, when executed, to cause the processor to” (claim 2)
“a computer program product comprising at least one non-transitory computer- readable storage medium having computer-executable program code instructions stored therein, the computer-executable program code instructions comprising program code instructions” (claim 9) 
“via one of e-mail, text message, application alert, or mobile application, to each of a first plurality of consumer devices” (claims 2, 7, 9, 14, 16 and 20)
“electronic media” (claims 2, 9, 16) 
“from at least one consumer device…to the at least one consumer device” (claims 2, 4, 9, 11, 16 and 18)
“from a second consumer device…via display at the second consumer device” (claims 2, 9, 16)
“associated with one or more additional consumer devices of the first plurality of consumer devices” (claims 5, 12, and 19)
“a second plurality of consumer devices” (claims 7, 8, 14, 15, 20, and 21)
 “a third consumer device” (claims 7, 8, 14, 15, 20, and 21)

The requirement to execute the claimed steps/functions using “an apparatus comprising: a processor including one or more processing devices configured to perform independently or in tandem to execute hard-coded functions or execute software instructions; a user interface; a communication interface; and a memory comprising one or more volatile or non-volatile electronic storage devices storing computer-readable instructions configured, when executed, to cause the processor to” (claim 2) and/or “a computer program product comprising at least one non-transitory computer- readable storage medium having computer-executable program code instructions stored therein, the computer-executable program code instructions comprising program code instructions” (claim 9) is equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer. Applicant’s own specification acknowledges that these elements may be general purpose computers operating in a convention network ([0044]-[0054]). This/these limitation(s) do/does not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(f)).
The recited additional element(s) of “via one of e-mail, text message, application alert, or mobile application, to each of a first plurality of consumer devices” (claims 2, 7, 9, 14, 16 and 20) and/or “electronic media” (claims 2, 9, 16) and/or “from at least one consumer device…to the at least one consumer device” (claims 2, 9, 16) and/or “from a second consumer device…via display at the second consumer device” (claims 2, 9, 16) and/or “associated with one or more additional consumer devices of the first plurality of consumer devices” (claims 5, 12, and 19) and/or  “a second plurality of consumer devices” (claims 7, 8, 14, 15, 20, and 21) and/or “a third consumer device” (claims 7, 8, 14, 15, 20, and 21) serves merely to generally link the use of the judicial exception to a particular technological environment or field of use. Specifically, it/they serve(s) to limit the application of the abstract idea to computing environments/field-of-use such as the internet where information is represented and transmitted electronically/digitally via computer devices as opposed to physically via human beings. This reasoning was demonstrated in Intellectual Ventures I LLC v. Capital One Bank  (Fed. Cir. 2015), where the court determined "an abstract idea does not become nonabstract by limiting the invention to a particular field of use or technological environment, such as the Internet [or] a computer"). Applicant’s own specification acknowledges that the idea may equally be implemented using physical impressions (i.e., physical “indications of an availability of electronic media”) such as “a flyer, print media” ([0025] “an ‘impression’ may be a communication, display, or other perceived indication, such as a flyer, print media…any other type of…distribution channel”) and using physical redemption instruments (i.e., physical “content indicative of the electronic media”) such as printed vouchers with the promotion details ([0028] “the ‘instrument’ may include…any type of…tender…voucher, or the like that embodies the terms of the promotion…may be a printout with the promotion details”). As such, the underlying idea is not inherently technical or specific to the realm of computing. These claim requirements merely serve to limit the otherwise abstract idea to a particular technological environment or field of use. This/these limitation(s) do/does not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(g)).
Furthermore, although the claims recite a specific sequence of computer-implemented functions, and although the specification suggests certain functions may be advantageous for various reasons (e.g., business reasons), the Examiner has determined that the ordered combination of claim elements (i.e., the claims as a whole) are not directed to an improvement to computer functionality/capabilities, an improvement to a computer-related technology or technological environment, and do not amount to a technology-based solution to a technology-based problem.
Dependent claims 3, 6, 10, 13, and 17 fail to include any additional elements. In other words, each of the limitations/elements recited in respective dependent claims 3, 6, 10, 13, and 17  is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea recited in each respective claim).

The Examiner has therefore determined that the additional elements, or combination of additional elements, do not integrate the abstract idea into a practical application. Accordingly, the claim(s) is/are directed to an abstract idea (Step 2A – Prong two: NO).

Step 2B:
In step 2B,  the claims are analyzed to determine whether any additional element, or combination of additional elements, is/are sufficient to ensure that the claims amount to significantly more than the judicial exception. This analysis is also termed a search for an "inventive concept." An "inventive concept" is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966)

As discussed above in “Step 2A – Prong 2”, the requirement to execute the claimed steps/functions using “an apparatus comprising: a processor including one or more processing devices configured to perform independently or in tandem to execute hard-coded functions or execute software instructions; a user interface; a communication interface; and a memory comprising one or more volatile or non-volatile electronic storage devices storing computer-readable instructions configured, when executed, to cause the processor to” (claim 2) and/or “a computer program product comprising at least one non-transitory computer- readable storage medium having computer-executable program code instructions stored therein, the computer-executable program code instructions comprising program code instructions” (claim 9) is equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer. These limitations therefore do not qualify as “significantly more” (see MPEP 2106.05(f)).
As discussed above in “Step 2A – Prong 2”, the recited additional element(s) of “via one of e-mail, text message, application alert, or mobile application, to each of a first plurality of consumer devices” (claims 2, 7, 9, 14, 16 and 20) and/or “electronic media” (claims 2, 9, 16) and/or “from at least one consumer device…to the at least one consumer device” (claims 2, 9, 16) and/or “from a second consumer device…via display at the second consumer device” (claims 2, 9, 16) and/or “associated with one or more additional consumer devices of the first plurality of consumer devices” (claims 5, 12, and 19) and/or  “a second plurality of consumer devices” (claims 7, 8, 14, 15, 20, and 21) and/or “a third consumer device” (claims 7, 8, 14, 15, 20, and 21) serves merely to generally link the use of the judicial exception to a particular technological environment or field of use. These limitations therefore do not qualify as “significantly more” (see MPEP 2106.05(g)).
Viewing the additional limitations in combination also shows that they fail to ensure the claims amount to significantly more than the abstract idea. When considered as an ordered combination, the additional components of the claims add nothing that is not already present when considered separately, and thus simply append the abstract idea with words equivalent to “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer, and generally link the abstract idea to a particular technological environment or field of use.
Dependent claims 3, 6, 10, 13, and 17  fail to include any additional elements. In other words, each of the limitations/elements recited in respective dependent claims 3, 6, 10, 13, and 17  is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea identified by the Examiner to which each respective claim is directed).

The Examiner has therefore determined that no additional element, or combination of additional claims elements is/are sufficient to ensure the claim(s) amount to significantly more than the abstract idea identified above (Step 2B: NO).




Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claims 3, 5, 7, 8, 10, 12, 14, 15, 17, and 19-21,  are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 3-21 were added via a preliminary amendment months after the filing date. As such, these claims are not part of the original disclosure. See MPEP 608.04(a) and 608.04(b). 

	 Claims 3, 10, and 17 recite the phrase “wherein the indication of the availability of electronic media does not include the first expiration date”. This limitation contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
	The Examiner cannot find any specific support for an embodiment where an impression (“indication of the availability”) for a promotion (“electronic media”) that already has an associated/determined expiration date is displayed, but the impression specifically does not include the expiration date. Per MPEP 2173.05(i), “the mere absence of a positive recitation is not basis fort exclusion”. A skilled artisan would not have understood that Applicant was in possession of the claimed invention as a whole at the time the application was filed. Per the MPEP section 2163 “if a claim is amended to include subject matter, limitations, or terminology not present in the application as filed, involving a departure from, addition to, or deletion from the disclosure of the application as filed, the examiner should conclude that the claimed subject matter is not described in that application. This conclusion will result in the rejection of the claims affected under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C.112, first paragraph.”

	 Claims 5, 12, and 19 recite the phrase “prior modifying the first content…and wherein modifying the first content is in real-time and is further based on the receipt of each of the one or more additional acceptances of the electronic media”. This limitation contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
	As discussed above in the “Priority” section of this action, the original disclosure never discloses the system modifying a first instrument (i.e., “the first content”) such that the first date is changed to a second date in order to generate a second instrument. This step is never discussed/implied, nor is it inherent. The Examiner agrees that upon acceptance/purchase of a promotion, a customer may be provided with an instrument “with the promotion details” (per [00028], which plausibly could include the promotion’s terms, such as expiration date). The Examiner also agrees that the terms associated with a promotion may be modified (e.g., the expiration date may be changed) over time. As such, one customer accepting the promotion at a first date may be issued an instrument having one expiration date and a second customer accepting the promotion at a second date may be issued an instrument having a second/different expiration date. However, this does not amount to, nor does it provide support for, modifying a first instrument (i.e., “the first content”). Paragraph [0064], for example, suggests that a redemption term for a second group of impressions may be determined “based on real-time information regarding acceptance of the first group of impressions”. Redemption instruments (“content”) associated with this second group of impressions may have this newly determined redemption term, but this is not the same thing as “modifying the first content…and wherein modifying the first content is in real-time and is further based on the receipt of each of the one or more additional acceptances of the electronic media”. The original disclosure fails to provide or suggest any specific details for how the issuance of a second instrument would occur. At most, the original disclosure merely suggests a second instrument would be provided, and that the second instrument may have a second expiration date. A skilled artisan would not have understood that Applicant was in possession of the claimed invention as a whole at the time the application was filed. Per the MPEP section 2163 “if a claim is amended to include subject matter, limitations, or terminology not present in the application as filed, involving a departure from, addition to, or deletion from the disclosure of the application as filed, the examiner should conclude that the claimed subject matter is not described in that application. This conclusion will result in the rejection of the claims affected under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C.112, first paragraph.”


	 Claims 7, 14, and 20 recite the phrase “modify the second content to create third content comprising a display of a third expiration date, wherein the third expiration date is based prior acceptances of the electronic media”. This limitation contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
	As discussed above with respect to claims 5, 12, and 19, the original disclosure fails to provide or suggest any specific details for how the issuance of second/third instruments would occur. There is no support for modifying previously created/provided/displayed instruments (“content”) to include updated expiration dates.  A skilled artisan would not have understood that Applicant was in possession of the claimed invention as a whole at the time the application was filed. Per the MPEP section 2163 “if a claim is amended to include subject matter, limitations, or terminology not present in the application as filed, involving a departure from, addition to, or deletion from the disclosure of the application as filed, the examiner should conclude that the claimed subject matter is not described in that application. This conclusion will result in the rejection of the claims affected under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C.112, first paragraph.”
	Dependent claims 8, 15, and 21 are similarly rejected by virtue of their dependency on one of these claims.


	Applicant should specifically indicate where in the Specification is there support for amendments to claims should Applicant amend in order to practice compact prosecution and reduce potential issues such as 35 U.S.C. §112, 1st paragraph rejections that may arise when claims are amended without support in the Specification. See MPEP § 714.02 (“Applicant should also specifically point out the support for any amendments made to the disclosure.”).





Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).



	Claims 2-21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Binkley (U.S. PG Pub No. 2013/0073381, March 21, 2013) (hereinafter "Binkley”) in view of Batalion et al. (U.S. PG Pub No. 2012/0226540, September 6, 2012) (hereinafter "Batalion”)

With respect to claims 2, 9, and 16, Binkley teaches an apparatus, a computer program product comprising at least one non-transitory computer- readable storage medium having computer-executable program code instructions stored therein, the computer-executable program code instructions comprising program code instructions for performing a method ([0020]), and a method comprising;
a processor including one or more processing devices configured to perform independently or in tandem to execute hard-coded functions or execute software instructions; ([0020] “server computer”)
a user interface; ([0020] & [0136]-[0137])
a communication interface; ([0020] & [0136]-[0137])
and a memory comprising one or more volatile or non-volatile electronic storage devices storing computer-readable instructions configured, when executed, to cause the processor to: ([0020] “server computer”)
provide, via one of e-mail, text message, application alert, or mobile application, to each of a first plurality of consumer devices, an indication of an availability of electronic media, the electronic media having a first expiration date; ([0008] “scheduling one or more promotions…send SMS or push notification…promotions…quantity controlled promotions based on times of day…Groupon” – therefore may provide, via one of e-mail, text message, application alert, or mobile application, to each of a first plurality of consumer devices, an indication of an availability of electronic media, the electronic media having a first expiration date, [0016]-[0017] “smaller distribution lists”…push-notification”, [0020] “specific consumers at specific times”, [0043], Table IV “expiration”)
receive, from at least one consumer device, a first acceptance of the electronic media; ([0017] “requires the he respond in order to activate the offer”, [0042]-[0043] “require that a recipient reply in order to activate, or claim the offer…obtains real-time feedback on how many consumers have claimed a given offer…he may choose to activate the offer”, [0086] “consumer…sending an activation communication to receiver which causes event handler to determine whether to resend redemption code”)
provide, to the at least one consumer device, first content indicative of the electronic media, the first content comprising a display of the first expiration date; [0042]-[0043] “require that a recipient reply in order to activate, or claim the offer…replaying to a consumer with an additional message, include…redemption instruction…informational message…sent a redemption code”, Table IV “reply message when activated”)
receive, from a second consumer device, a second acceptance of the electronic media; ([0005]-[0006] & [0020] & [0057] & [0084]  promotion transmissions may be scheduled to occur on certain dates/times and therefore consumers (e.g., second consumers) may accept these later-transmitted promotions and per Table IV each promotion may have an expiration date/time that is based on when the impression is transmitted and therefore a second user accepting a promotion from a second set of impressions may be associated with a second “modified” expiration date)
create second content wherein the second content is associated with a second expiration date;  ([0005]-[0006] & [0020] & [0057] & [0084]  promotion transmissions may be scheduled to occur on certain dates/times and therefore consumers (e.g., second consumers) may accept these later-transmitted promotions and per Table IV each promotion may have an expiration date/time that is based on when the impression is transmitted and therefore a second user accepting a promotion from a second set of impressions may be associated with a second “modified” expiration date)
and present, via display at the second consumer device, second content, the second content associated with the second expiration date ([0042]-[0043] “replaying to a consumer with an additional message, include…redemption instruction…informational message…sent a redemption code”, Table IV “reply message when activated” and acceptances of subsequent impressions may be associated with a second expiration occurring an amount of time from when the promotion is transmitted )
Although Binkley suggests that the system may generate/present additional deal information beyond a redemption code upon acceptance of a deal, Binkley does not appear to disclose,
the first content comprising a display of the first expiration date;
modify the first content to create second content comprising a display of the second expiration date;
the second content comprising the display of the second expiration date
However, Batalion discloses 
the first content comprising a display of the first expiration date (Figs 12 & 13 & 18 & [0024] & [0061] the deal voucher that is generated when the user accepts an offered deal may comprise a display of the expiration (e.g., expiration date))
modify the first content to create second content comprising a display of the second expiration date; ([0044] & [0051] in combination with Figs 12 & 13 & 18 & [0024] & [0061]  a deal may run in batches according to a schedule (like Binkley already discloses) and therefore accepted vouchers from second sets of impressions may have different expiration dates and therefore the system may modify first vouchers to comprise second expirations dates)
the second content comprising the display of the second expiration date ([0044] & [0051] in combination with Figs 12 & 13 & 18 & [0024] & [0061]  a deal may run in batches according to a schedule (like Binkley already discloses) and therefore accepted vouchers from second sets of impressions may have different expiration dates and therefore the system may modify first vouchers to comprise second expirations dates)
Batalion suggests it is advantageous to include the first content comprising a display of the first expiration date; modify the first content to create second content comprising a display of the second expiration date; and the second content comprising the display of the second expiration date, because such information may be useful for the user and/or merchant (e.g., upon redemption) to be able to visually inspect how long they have to redeem their accepted  promotion ([0044] & [0051] & Figs 12 & 13 & 18 & [0024] & [0061].
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to modify the apparatus, product, and method of Binkley, to include the first content comprising a display of the first expiration date; modify the first content to create second content comprising a display of the second expiration date; and the second content comprising the display of the second expiration date, as taught by Batalion, because such information may be useful for the user and/or merchant (e.g., upon redemption) to be able to visually inspect how long they have to redeem their accepted  promotion 2Applicant: Jeffrey L. NanusApplication No.: 141593,177 Docket No.: 1377-9Preliminary Amendment.
Furthermore, since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the content and information of the content indicative of the electronic media (redeemable voucher representing the accepted promotion) of Batalion for the content and information of the content indicative of the electronic media of Binkley. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

With respect to claims 3, 10, and 17, Binkley teaches the apparatus of claim 1, the product of claim 9, and the method of claim 16;
wherein the indication of the availability of electronic media does not include the first expiration date ([0042]-[0050] various indications where some of them do not include the expiration date)


With respect to claims 4, 11, and 18, Binkley teaches the apparatus of claim 1, the product of claim 9, and the method of claim 16;
wherein the second expiration date is based at least in part on the receipt of the first acceptance from the at least one consumer device (per [0012] & [0016] & [0020] & [0042] & [0092] & [0015] & [0113] the system may initially determine a schedule to periodically (i.e., at different times) send out a certain number of promotion notifications/impressions to certain targeted segments/users and the system may adapt/adjust this schedule (e.g., number of additional impressions/notifications and the user to which they are presented) based on real-time feedback of current response (e.g., activations/redemptions) in order to ensure the promotion adheres to business goals/settings – per [0046] & [0059] & [0065] & [0070] business goals/settings may be a maximum number of redemption codes over a period of time, number of customers for a particular day of the week or time period, etc. – furthermore, per Table IV each promotion may have an expiration date/time that is based on when the impression is transmitted – therefore the system may send additional impressions to additional people at subsequent times in response to previous acceptances (e.g., based at least in part on the receipt of the first acceptance from the at least one consumer device) to ensure the promotional response adheres to the merchant’s goals/settings and the expiration date/time for accepted one’s of these additional impressions would be different (staggered) from the expiration date/time of the previously-accepted promotion and because the timing/distribution of these additional impressions is based, at least in part, on previous acceptances, the second expiration date is “based at least in part” on the receipt of the first acceptance from the at least one consumer device – per [0016] and [0092] the dynamic scheduling and staggered expiration may result in “a steady trickle of promotional offers, in distinction from conventional approached that suffer from…potential surges” and enables the promotional offers to “respond to a dynamic marketing landscape”)

With respect to claims 5, 12, and 19, Binkley teaches the apparatus of claim 1, the product of claim 9, and the method of claim 16;
wherein the memory comprising one or more volatile or non-volatile electronic storage devices storing computer-readable instructions configured, when executed, to further cause the processor to: receive, prior to modifying the first content, one or more additional acceptances of the electronic media associated with one or more additional consumer devices of the first plurality of consumer devices; and wherein modifying the first content is in real-time and is further based on the receipt of each of the one or more additional acceptances of the electronic media (per [0012] & [0016] & [0020] & [0042] & [0092] & [0015] & [0113] the system may initially determine a schedule to periodically (i.e., at different times) send out a certain number of promotion notifications/impressions to certain targeted segments/users and the system may adapt/adjust this schedule (e.g., number of additional impressions/notifications and the user to which they are presented) based on real-time feedback of current response (e.g., activations/redemptions) in order to ensure the promotion adheres to business goals/settings – per [0046] & [0059] & [0065] & [0070] business goals/settings may be a maximum number of redemption codes over a period of time, number of customers for a particular day of the week or time period, etc. – furthermore, per Table IV each promotion may have an expiration date/time that is based on when the impression is transmitted – therefore the system may send additional impressions to additional people at subsequent times in response to previous acceptances (e.g., based at least in part on the receipt of the first acceptance from the at least one consumer device) to ensure the promotional response adheres to the merchant’s goals/settings and the expiration date/time for accepted one’s of these additional impressions would be different (staggered) from the expiration date/time of the previously-accepted promotion and because the timing/distribution of these additional impressions is based, at least in part, on previous acceptances, the second expiration date is “based at least in part” on the receipt of the first acceptance from the at least one consumer device – per [0016] and [0092] the dynamic scheduling and staggered expiration may result in “a steady trickle of promotional offers, in distinction from conventional approached that suffer from…potential surges” and enables the promotional offers to “respond to a dynamic marketing landscape”)

With respect to claims 6 and 13, Binkley teaches the apparatus of claim 1 and the product of claim 9;
wherein the second expiration date is based on a schedule ( [0012] & [0016] & [0020] & [0042] & [0092] & [0015] & [0113] the distribution of second impressions (and therefore the second expiration dates) is based on an adjusted (based on real-time response feedback) schedule)

With respect to claims 7, 14, and 20, Binkley teaches the apparatus of claim 1, the product of claim 9, and the method of claim 16;
wherein the memory comprising one or more volatile or non-volatile electronic storage devices storing computer-readable instructions configured, when executed, to further cause the processor to: provide, via one of e-mail, text message, application alert, or mobile application, to each of a second plurality of consumer devices at a second time, an indication of the availability of the electronic media;   ([0008] “scheduling one or more promotions…send SMS or push notification…promotions…quantity controlled promotions based on times of day…Groupon” – therefore may provide, via one of e-mail, text message, application alert, or mobile application, to consumer devices, an indication of an availability of electronic media - [0012] & [0016] & [0020] & [0042] & [0092] & [0015] & [0113] – system may send on second/third indications to various user devices as needed and based on updated schedules to ensure the promotion adheres to business goals/settings  - process is iterative)
receive, from a third consumer device, a third acceptance of the electronic media, wherein the third consumer device is one of the second plurality of consumer devices; ([0005]-[0006] & [0020] & [0057] & [0084]  acceptances of the promotions is iterative and may occur based on different impressions that are transmitted at different times according to the updated schedule)
create third content wherein the third content is associated with a third expiration date, wherein the third expiration date is based prior acceptances of the electronic media; ([0005]-[0006] & [0020] & [0057] & [0084]  promotion transmissions may be scheduled to occur on certain dates/times that are adjusted based on previous acceptances and therefore consumers (e.g., third consumers) may accept these later-transmitted promotions and per Table IV each promotion may have an expiration date/time that is based on when the impression is transmitted and therefore a third user accepting a promotion from a second/third set of impressions may be associated with a third “modified” expiration date that is based on prior acceptances)
and provide, to the third consumer device, third content indicative of the electronic media, the third content associated with the third expiration date ([0042]-[0043] “replaying to a consumer with an additional message, include…redemption instruction…informational message…sent a redemption code”, Table IV “reply message when activated” and acceptances of subsequent impressions may be associated with a third expiration occurring an amount of time from when the promotion is transmitted )
Although Binkley suggests that the system may generate/present additional deal information beyond a redemption code upon acceptance of a deal, Binkley does not appear to disclose,
modify the second content to create third content comprising a display of the third expiration date;
the third content comprising a display of the third expiration date
However, Batalion discloses 
modify the second content to create third content comprising a display of the third expiration date; ([0044] & [0051] in combination with Figs 12 & 13 & 18 & [0024] & [0061]  a deal may run in batches according to a schedule (like Binkley already discloses) and therefore accepted vouchers from second/third sets of impressions may have different expiration dates and therefore the system may modify second vouchers to comprise third expirations dates)
the third content comprising a display of the third expiration date ([0044] & [0051] in combination with Figs 12 & 13 & 18 & [0024] & [0061]  a deal may run in batches according to a schedule (like Binkley already discloses) and therefore accepted vouchers from second sets of impressions may have different expiration dates and therefore the system may modify second vouchers to comprise third expirations dates)
Batalion suggests it is advantageous to modify the second content to create third content comprising a display of the third expiration date; the third content comprising a display of the third expiration date, because such information may be useful for the user and/or merchant (e.g., upon redemption) to be able to visually inspect how long they have to redeem their accepted  promotion ([0044] & [0051] & Figs 12 & 13 & 18 & [0024] & [0061].
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to modify the apparatus, product, and method of Binkley, to modify the second content to create third content comprising a display of the third expiration date; the third content comprising a display of the third expiration date, as taught by Batalion, because such information may be useful for the user and/or merchant (e.g., upon redemption) to be able to visually inspect how long they have to redeem their accepted  promotion 2Applicant: Jeffrey L. NanusApplication No.: 141593,177 Docket No.: 1377-9Preliminary Amendment.
Furthermore, since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the content and information of the content indicative of the electronic media (redeemable voucher representing the accepted promotion) of Batalion for the content and information of the content indicative of the electronic media of Binkley. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

With respect to claims 8, 15, and 21, Binkley teaches the apparatus of claim 7, the product of claim 14, and the method of claim 20;
wherein the second plurality of consumer devices is determined prior to providing the indication of the availability of the electronic media to the first plurality of consumer device; ([0020] “deriving…a schedule for distributing specific promotion offers”, see also [0012] & [0016]-[0017])
and wherein the memory comprising one or more volatile or non-volatile electronic storage devices storing computer-readable instructions configured, when executed, to further cause the processor to: modify the second plurality of consumer devices to update the number of consumer devices in the second plurality of consumer devices based on received acceptances from consumer devices in the first plurality of consumer devices ([0016]-[0017] & [0092] & [0104] & [0133] the system dynamically adjusts the schedule based on real-time feedback of responses (e.g., acceptances) from a previous batch of impressions (and in view of a merchants goals/settings) including an adjustment of how many people to send  new impressions to and therefore the system modifies a second plurality of consumer devices to update the number of consumer devices in the second plurality of consumer devices based on received acceptances from consumer devices in the first plurality of consumer devices)



Prior Art of Record
	The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Subhan (U.S. PG Pub No. 2012/0136709, May 31, 2012) teaches dynamically updating/modifying the expiration date associated with previously transmitted coupons/deals based on real-time redemption rates and day/time of the week when it is desired to have coupons redeemed and in view of desired number of redemptions ([0045]-[0054])

Kjelsbak et al. (U.S. PG Pub No. 2013/0054335, February 28, 2013) discloses dynamically adjusting the number of impressions to meet an advertiser’s requirements.

Okerlund (U.S. PG Pub No. 2013/0080239, March 28, 2013) discloses determining a required number of impressions and desired/staggered promotional term to meet an advertiser’s requirements.

Alter et al. (U.S. PG Pub No. 2015/0006401, January 1, 2015) discloses determining a required number of impressions based on a predicted acceptance ratio and predicted redemption ratio to meet an advertiser’s budgetary requirements.

McCullough et al. (U.S. PG Pub No. 2013/0013350, January 10, 2013) teaches receiving a maximum number of redemptions the merchant can accommodate per unit of time irrespective of budget and irrespective of the targeted amount of time and issuing impressions while considering this constraint.

“Here's The Math Formula For Structuring A Groupon Deal That Doesn't Lose Money” (Edwards, Jim;  published on December 12, 2011 at https://www.businessinsider.com/heres-the-math-formula-for-structuring-a-groupon-deal-that-doesnt-lose-money-2011-12) teaches the advantages of setting expiration date based on your capacity to handle redemptions


	Conclusion
	No claim is allowed

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M DETWEILER whose telephone number is (571)-272-4704.  The examiner can normally be reached on M-F 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached at (571)-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES M DETWEILER/Primary Examiner, Art Unit 3681